DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 16 filed August 19, 2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed August 19, 2022 with respect to claim 7 have been fully considered but they are not persuasive. Applicant contends that the Svedman et al. do not disclose a quantity of reference signals that the UE supports for beam failure detection on a set of component carriers of multiple frequency ranges. Examiner respectfully disagrees. Examiner cited paragraphs 0006, 0224, 0256, 0296, 0381, 0419, 0422, 0472, 0479 and 0482 in the non-final rejection. Paragraph 0419, for example, discloses BFD on one or more cells and/or BWP(s) different from the cell and carrier indicator(s) and/or BWP indicator(s). This language indicates a possible set of component carriers for BFD. Paragraph 0423 discloses a set of BFD-RS being confined to a single BWP and that in some embodiments, a set spans one or multiple BWP(s) of one or more cell(s) in a frequency band, frequency band combination, and/or frequency range. Paragraph 0472 discloses a cell and/or BWP being in multiple frequency bands [ranges]. Thus, it is clear that BFD is performed in multiple frequency ranges and also on component carriers of those multiple frequency bands [ranges]. Accordingly, claim 7, even as amended, remains rejected as indicated in the non-final office action.

*Rejections to follow are updated to reflect claim amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-10, 12, 15-25, 27 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Svedman et al. (US 2022/0109547) in view of Chen et al. (US 2020/0205219).
Regarding claims 1 and 16, Svedman et al. disclose a UE for wireless communication (Figures 1A-1E, UE 102), comprising:
A memory (Figure 1B, memory 130, 132); and
One or more processors coupled with the memory (Figure 1B, processor 118 coupled to memory 130, 132), configured to:
Transmit an indication of a quantity of reference signals that the UE supports for measuring for beam failure signals (Paragraph 0242, UE capabilities reported by the UE to the network [base station, gNB] includes maximum number of BFD-RS [beam failure detection reference signal]);
Receive one or more reference signals based at least in part on transmitting the indication of the quantity of reference signals (Paragraph 0218, UE monitors BFD-RS for beam failure and performs measurements on the BFD-RS to evaluate link quality; Paragraph 0300, UE performs measurements on BFD-RS; Reception of the BFD-RS is inherent to perform measurements); and
Transmit an indication of beam failure detection based at least in part on measurements of the received one or more reference signals (Paragraphs 0218, 0300, UE determines beam failure based on measurements of BFD-RS and may feedback corresponding measurement results of information derived from such measurements to the network).
Svedman et al. do not specifically disclose the following limitations found in Chen et al.: beam failure detection within a slot and receive one or more reference signals in the slot (Chen et al., Paragraphs 0080 and 0083, reference signals transmitted and monitored to detect beam failure with slots of a time window. Time window can be short or long. A short time window leads to less time to transmit and/or monitor reference signals. In those cases, X [reference signals]/N [slots] may be bigger to ensure a good number of reference signals being transmitted and/or monitored for good estimation of channel performance. Bigger X/N indicates the possibility of a plurality of reference signals in a slot).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Svedman et al. with the teachings of Chen et al. in order to produce a good estimation of channel performance when performing beam failure detection (Chen et al., Abstract).
Regarding claims 2 and 17, Svedman et al. in view of Chen et al. disclose wherein the quantity of reference signals comprises a maximum quantity of reference signals that the UE supports for beam failure detection within the slot (Svedman et al., Paragraph 0242, UE capabilities reported by the UE to the network [base station, gNB] includes maximum number of BFD-RS [beam failure detection reference signal]; Chen et al., Paragraphs 0080, 0083, beam failure detection within the slot using reference signals).
Regarding claims 3 and 18, Svedman et al. disclose wherein the reference signals include one or more of synchronization signal physical broadcast channel blocks or channel state information reference signals (Paragraph 0214, BFD-RS may be CSI-RS, SSB (e.g. PSS, SSS, PBCH and/or PBCH-DMRS), SRS, DMRS, and/or other signals).
Regarding claims 4 and 19, Svedman et al. disclose wherein the channel state information reference signals include one or more of: a non-zero-power channel stat information reference signal, an aperiodic channel state information reference signal, a periodic channel state information reference signal, or a semi-persistent channel state information reference signal (Paragraph 214, BFD-RS type is periodic CSI-RS; Paragraph 0465, aperiodic and/or semi-persistent beam management RS transmission; Paragraph 0545, NZP-CSI-RS).
Regarding claims 5 and 20, Svedman et al. disclose wherein the quantity of reference signals includes a first quantity of reference signals that the UE supports for beam failure detection on a first set of component carriers of a first frequency range (Paragraphs 0006, 0224, 0419, 0422, BFD-RS in a DL BWP [amount of carrier frequency bandwidth]; Paragraphs 0256, 0296, 0381, 0423, 0472, 0479, 0482, per frequency range) and a second quantity of reference signals that the UE supports for beam failure detection on a second set of component carriers of a second frequency range (Paragraph 0256, multiple frequency bands includes second frequency range).
Regarding claims 6 and 21, Svedman et al. disclose wherein the first set of component carriers of corresponds to a special cell and one or more secondary cells of the frequency range (Claims 20, 29 and 38, SpCell and SCells).
Regarding claims 7 and 22, Svedman et al. disclose wherein the reference signals includes a quantity of reference signals that the UE supports for beam failure detection on a set of component carriers of multiple frequency ranges (Paragraphs 0006, 0224, 0419, 0422, BFD-RS in a DL BWP [amount of carrier frequency bandwidth]; Paragraphs 0256, 0296, 0381, 0423, 0472, 0479, 0482, per frequency range).
Regarding claims 8 and 23, Svedman et al. disclose wherein the set of component carriers of the multiple frequency ranges includes one or more special cells and one or more secondary cells of the multiple frequency range (Claims 20, 29 and 38, SpCell and SCells).
Regarding claims 9 and 24, Svedman et al. disclose wherein the one or more processors, when transmitting the indication of the quantity of reference signals, are configured to transmit, within a control message, the indication of the quantity of reference signals (Paragraph 0242, UE capabilities reported by the UE to the network [base station, gNB] includes maximum number of BFD-RS; Paragraph 0011, coordination between UE and base station accomplished with a variety of signaling such as RRC configuration, MAC signaling, and L1 signaling [encompasses control messaging]).
Regarding claims 10 and 25, Svedman et al. in view of Chen et al. disclose wherein a numerology of the slot is based at least in part on a particular numerology of a particular bandwidth part of component carriers over which the UE supports the quantity of reference signals (Svedman et al., Paragraph 0006, given numerology on a given carrier-characterize an amount of carrier frequency bandwidth; Chen et al., Paragraphs 0080, 0083, of the slot).
Regarding claims 12 and 27, Svedman et al. in view of Chen et al. disclose wherein a numerology of the slot is based at least in part on a configured numerology (Svedman et al., Paragraph 0006, explicitly configured by RRC signaling, given numerology on a given carrier-characterize an amount of carrier frequency bandwidth; Chen et al., Paragraphs 0080, 0083, of the slot).
Regarding claims 15 and 30, Svedman et al. disclose wherein the quantity of the reference signals is based at least in part on one or more of a configuration of the UE, components of the UE, or an operation mode of the UE (Paragraph 0242, performance attributes of the UE, maximum number of configured BFD-RS in the UE).

Claim(s) 11 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Svedman et al. in view of Chen et al. as applied to claims 10 and 25 above, and further in view of Ugurlu et al. (US 2019/0394710).
Regarding claims 11 and 26, Svedman et al. in view of Chen et al. disclose the claimed invention above but do not specifically the following limitations found in Ugurlu et al.: wherein the particular bandwidth part is a bandwidth part having a smallest numerology among bandwidth parts of the component carriers over which the UE supports the quantity of reference signals (Ugurlu et al., Paragraph 0048, active BWPs are associated with different numerologies, the BWP having smallest or greatest numerology to determine maximum number of allowed physical resource blocks).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Svedman et al. in view of Chen et al. with the teachings of Ugurlu et al. in order to use multiple active BWPs with different numerologies for resource block determination (Ugurlu et al., Paragraph 0048).

Claim(s) 13 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Svedman et al. in view of Chen et al. as applied to claims 1 and 16 above, and further in view of Lee et al. (US 2021/0282143).
Regarding claims 13 and 28, Svedman et al. in view of Chen et al. disclose the claimed invention above but do not specifically disclose the following limitations found in Lee et al: wherein a subcarrier spacing of the slot is based at least in part on a particular spacing of a particular bandwidth part of component carriers over which the UE supports the quantity of reference signals (Lee et al., Paragraph 0152-0153, 00172, subcarrier spacing is defined to follow that of the BWP unless explicitly configured differently).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Svedman et al. in view Chen et al. with the teachings of Lee et al. in order to configured subcarrier spacing (Lee et al., Paragraphs 0152-0153, 0172) when performing beam failure detection using supported reference signals (Svedman et al., Chen et al.).

Claim(s) 14 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Svedman et al. in view of Chen et al. in view of Lee et al. as applied to claims 13 and 28 above, and further in view of Fan et al. (US 20201/0167934).
Regarding claims 14 and 29, Svedman et al. in view of Chen et al. in view of Lee et al. disclose the claimed invention above but do not specifically disclose the following limitations found in Fan et al.: wherein the particular bandwidth part is a bandwidth part having a largest subcarrier spacing among bandwidth parts of the component carriers over which the UE supports the quantity of reference signals (Fan et al., Paragraphs 0108-0109, 0196, 0205, BWP with…the largest SCS).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Svedman et al. in view of Chen et al. in view of Lee et al. with the teachings of Fan et al. in order to adapt bandwidth capability of a terminal (Paragraph 0004) and further in order to reduce power consumption (Paragraph 0006).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OTIS L THOMPSON, JR whose telephone number is (571)270-1953. The examiner can normally be reached Monday - Friday, 6:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OTIS L THOMPSON, JR/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        

September 20, 2022